PER CURIAM.
In these consolidated appeals, George D. Toplanchik appeals the district court’s order granting summary judgment to the Defendants on his civil action seeking declaratory and injunctive relief. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Toplanchik v. Def. Fin. & Accounting Serv., No. CA-01-2881-MJG (D.Md. July 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED